 

--------------------------------------------------------------------------------

EXHIBIT 10.1

 
WARRANT TERMINATION AGREEMENT
 
This WARRANT TERMINATION AGREEMENT (this “Warrant Termination Agreement”), dated
as of December 27, 2011, is by and among iLoop Mobile, Inc. (the “Company”),
_________ (the “Warrantholder”) and Lenco Mobile Inc. (the “Parent”).
 
WHEREAS, the Company has issued to the Warrantholder a Warrant to Purchase
Common Stock, dated as of _________, which is exercisable for ________ shares of
the Common Stock of the Company upon payment of the exercise price of $________
per share (the “Warrant”);
 
WHEREAS, Section 3.1 of the Warrant provides that upon the consummation of any
merger or consolidation of the Company with or into any third party, the
surviving entity shall execute a new warrant exercisable for the stock, other
securities, money or property which the Warrantholder would have been entitled
to receive in connection with such merger or consolidation had such
Warrantholder exercised the Warrant prior to such merger or consolidation;
 
WHEREAS, Section 9(c) of the Warrant provides that the Warrant shall expire and
shall no longer be exercisable upon the consummation of any merger or
consolidation of the Company with or into a third party, pursuant to which the
Company’s stockholders prior to such transaction own less than fifty percent
(50%) of the stock of the surviving or acquiring entity;
 
WHEREAS, the Company has entered into an Agreement and Plan of Merger and
Reorganization among the Parent, QLP Acquisition Corp. (the “Merger Sub”), the
Company and Shareholder Representative Services LLC, as the stockholders’
representative, dated as of November 6, 2011, as amended (the “Merger
Agreement”), pursuant to which (a) the Company will merge with and into the
Merger Sub, with the Company surviving as a wholly-owned subsidiary of the
Parent and (b) the Company’s stockholders will receive less than 50% of the
stock of the Parent (the “Merger”);
 
WHEREAS, in lieu of the issuance of a new Warrant and cancellation of the
Warrant as provided in Sections 3.1 and 9(c) of the Warrant, the Merger
Agreement contemplates that, with the consent of the Warrantholder and upon the
consummation of the Merger, the Warrant will be cancelled and exchanged for the
right to receive __________ shares of the Common Stock of the Parent (the
“Parent Shares”);
 
WHEREAS, Section 10.3 of the Warrant provides that the Warrant and any term
thereof may be amended, waived, discharged, or terminated by a written
instrument signed by the party against whom enforcement of any such amendment,
waiver, discharge or termination is sought; and
 


 
 

--------------------------------------------------------------------------------

 
 


WHEREAS, effective as of and contingent upon the closing of the Merger, the
Company, the Warrantholder and the Parent wish to terminate, cancel and
extinguish the Warrant in exchange for the Parent Shares.
 
NOW THEREFORE, in connection with the Merger and in consideration of the mutual
agreements and promises set forth herein, the mutual benefits to be gained by
the transactions contemplated hereby, and for other good and valuation
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company, the Warrantholder and Parent hereby agree as follows:
 
1.
Capitalized terms not otherwise defined in this Warrant Termination Agreement
shall have the respective meanings ascribed to them in the Merger Agreement.

 
2.
Termination of Warrant.  Effective as of and contingent upon the occurrence of
the Effective Time:

 
 
a.
the Warrant shall be canceled and extinguished and terminate in its entirety,
including without limitation any and all rights, privileges and obligations
contained therein or otherwise arising thereunder;

 
 
b.
thereafter, each of Parent, the Company and their respective subsidiaries shall
be deemed released from all liabilities and duties arising under or in respect
of the Warrant and shall have no further liabilities or duties in respect of the
Warrant other than as expressly provided in this Warrant Termination Agreement
or the Merger Agreement; and

 
 
c.
following the Effective time and upon (i) surrender of the Warrant, (ii)
execution of a Shareholder Representation Statement in the form attached hereto
as Exhibit A and (iii) if so requested by the Parent, delivery of a Purchaser
Representative Questionnaire in the form attached hereto as Exhibit B, the
Parent shall cause to be issued to the Warrantholder ___________ shares of the
Common Stock of the Parent.

 
3.
Withholding Rights.  Each of Continental Stock Transfer & Trust Company, Inc.
(the “Exchange Agent”), the Company and the Parent shall be entitled to deduct
and withhold from the consideration otherwise payable to the Warrantholder
pursuant to this Warrant Termination Agreement or the Merger Agreement such
amounts as it is required to deduct and withhold with respect to the making of
such payment under the Internal Revenue Code of 1986, as amended, or any
provision of federal, state, provincial, local or foreign tax law.  To the
extent that amounts are so withheld by the Exchange Agent, the Surviving
Corporation or Parent, as the case may be, such withheld amounts shall be
treated for all purposes of this Warrant Termination Agreement and the Merger
Agreement as having been paid to the Warrantholder in respect of which such
deduction and withholding were made by the Exchange Agent, the Surviving
Corporation or Parent, as the case may be.

 
 
 
 


 
2

--------------------------------------------------------------------------------

 
 
 
4.
Related Agreements.  The Company and the Warrantholder agree that, as of
immediately prior to the Effective Time and without further action by any party
thereto, any agreements between the Company and any of its subsidiaries, on the
one hand, and the Warrantholder, on the other hand, to the extent relating to
the Warrant (such agreements, the “Related Agreements”) shall be deemed amended
such that all rights and obligations contained in such Related Agreements
relating to the Warrant shall refer only to the rights and obligations contained
in this Warrant Termination Agreement.

 
5.
Entire Agreement.  This Warrant Termination Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings both written and oral, among
the parties with respect to the subject matter hereof.

 
6.
Governing Law.  This Warrant Termination Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware
applicable to agreements executed and to be performed solely within such State.

 
7.
Amendment.  This Warrant Termination Agreement may not be modified, altered or
amended other than by a written instrument executed by each of the parties
hereto.

 
8.
Miscellaneous.  This Warrant Termination Agreement shall bind the successors and
permitted assigns of each party hereto.  This Warrant Termination Agreement is
non-transferable and may not be transferred or assigned, in whole or in part,
without the prior written consent of the other parties hereto.

 
9.
Counterparts.  This Warrant Termination Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.

 
 
[Remainder of page intentionally left blank]
 
 
 
 
 
 
 


 
3

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Company, the Warrantholder and the Parent have caused
this Warrant Termination Agreement to be executed as of the date first set forth
above.



 
COMPANY


iLoop Mobile, Inc.
         
 
By:
      Name:
Matthew Harris
    Title:
Chief Executive Officer
         




 
WARRANTHOLDER


[______________]
         
 
By:
     
Name:
     
Title:  
 
         




 
PARENT


Lenco Mobile Inc.
         
 
By:
     
Name:
Michael Levinsohn    
Title: 
Chief Executive Officer
         

 
 

 
 
4

--------------------------------------------------------------------------------

 
 

 
Pursuant to Warrant Termination Agreements in substantially the form provided
above, the following persons received the number of shares of Lenco Common Stock
in exchange for the cancellation of their iLoop warrants as set forth in the
following table:


Individual/Entity
 
Shares of Lenco Common Stock Received
Bridge Bank
 
13
Jorgen Larsen
 
232,138
Northcap Management Ltd.
 
75,000
Solonor Invest Ltd.
 
24,000
Principal AS
 
8,333
GG Capital Europe OU
 
16,667
     
TOTAL
 
356,151



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 5

--------------------------------------------------------------------------------

 
 
 